


110 HRES 697 EH: Commending Green Bay Packers quarterback

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 697
		In the House of Representatives, U.
		  S.,
		
			October 9, 2007
		
		RESOLUTION
		Commending Green Bay Packers quarterback
		  Brett Favre for establishing a National Football League record for most career
		  touchdown passes, and for other purposes.
	
	
		Whereas on September 30, 2007, Green Bay Packers
			 quarterback Brett Favre established a National Football League (NFL) record by
			 throwing his 421st touchdown pass;
		Whereas in addition to the career touchdown mark, Brett
			 Favre also holds the NFL record for greatest number of wins by a starting
			 quarterback and the NFL record for playing in the most consecutive games as a
			 starting quarterback;
		Whereas Brett Favre is the only 3-time winner of the NFL’s
			 Most Valuable Player Award;
		Whereas Brett Favre’s 16 consecutive years of dedicated
			 service with the Green Bay Packers has enhanced the lives of the people of
			 Northeast Wisconsin and exemplified the Wisconsin work ethic;
		Whereas Brett Favre’s contributions to his community have
			 extended beyond the football field;
		Whereas Brett Favre was born in Gulf Port, Mississippi,
			 was raised in Kiln, Mississippi, and attended the University of Southern
			 Mississippi;
		Whereas Brett Favre’s loyalties to his home State of
			 Mississippi and adopted State of Wisconsin are reflected in his participation
			 in and organization of numerous charitable activities in those States,
			 including the Brett Favre Fourward Foundation, the Special Olympics, the
			 Make-A-Wish Foundation, and the Boys and Girls Clubs of America;
		Whereas the Brett Favre Fourward Foundation aids
			 disadvantaged children in Wisconsin and Mississippi and has raised more than
			 $1,000,000 for people affected by Hurricane Katrina in Mississippi;
		Whereas Brett Favre and his wife, Deanna Favre, co-founded
			 the Deanna Favre Hope Foundation, which provides assistance to women in need
			 affected by breast cancer; and
		Whereas Brett Favre has demonstrated that hard work and
			 single-mindedness of purpose can bring success, and epitomizes the words of NFL
			 Hall of Fame Coach Vince Lombardi: People who work together will win,
			 whether it be against complex football defenses, or the problems of modern
			 society.: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends Green Bay Packers quarterback
			 Brett Favre for establishing a National Football League record for most career
			 touchdown passes;
			(2)recognizes Brett
			 Favre for his outstanding community service in Wisconsin and Mississippi and
			 his 16 consecutive years of dedicated service with the Green Bay Packers, a
			 community-owned organization; and
			(3)directs the Clerk of the House of
			 Representatives to transmit a copy of this resolution to Brett Favre, to the
			 Green Bay Packers organization, and to the Commissioner of the National
			 Football League.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
